Exhibit 10.9

 

Execution Version

 

STOCKHOLDERS AGREEMENT

 

STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of August 7, 2013, by and
among ATHLON ENERGY INC., a Delaware corporation (the “Corporation”), and those
stockholders of the Corporation listed on Schedule A hereto.

 

WHEREAS, the Corporation, the Apollo Entities (as defined below) and the
Employee Stockholders (as defined below), as the holders of the majority shares
of Stock (as defined below) owned by the stockholders of the Corporation listed
on Schedule A hereto wish to enter into this Agreement in accordance with the
terms set forth herein.

 

NOW, THEREFORE, in consideration of the promises and of the mutual consents and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

Section 1                                              Definitions;
Interpretation.

 

(a)                                 Definitions.  As used herein, the following
terms shall have the following respective meanings:

 

“Adoption” has the meaning set forth in Exhibit A.

 

“Affiliate” means (a) as to any Person, other than an individual, any other
Person or entity who directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Person and
(b) as to any individual, in addition to any Person in clause (a), (i) any
member of the immediate family of an individual Stockholder, including parents,
siblings, spouse and children (including those by adoption), the parents,
siblings, spouse, or children (including those by adoption) of such immediate
family member, and, in any such case, any trust whose primary beneficiary is
such individual Stockholder or one or more members of such immediate family
and/or such Stockholder’s lineal descendants, (ii) the legal representative or
guardian of such individual Stockholder or of any such immediate family member
in the event such individual Stockholder or any such immediate family member
becomes mentally incompetent and (iii) any Person controlling, controlled by or
under common control with a Stockholder; provided that the term “Affiliate”
shall not include at any time any portfolio companies of Apollo. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Apollo” means, collectively, Apollo Investment Fund VII, L.P. and its parallel
funds.

 

“Apollo Demand Notice” has the meaning set forth in Section 3(a).

 

“Apollo Entities” means Apollo, Apollo Athlon Holdings, L.P., AP Overseas VII
(Athlon FC) Holdings, L.P. and each of their respective Affiliates.

 

--------------------------------------------------------------------------------


 

“Apollo Registration Demand” has the meaning set forth in Section 3(a).

 

“Apollo Stockholder” means any Apollo Entity that owns any shares of Stock in
the Corporation.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means a day that is not a Saturday, Sunday or day on which
banking institutions in the city to which the notice or communication is to be
sent are not required to be open.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Corporation and any stock into which such Stock may hereafter be changed or for
which such Common Stock may be exchanged, and shall also include any Common
Stock of the Corporation of any class hereafter authorized.

 

“Control Disposition” means a Disposition by the Apollo Entities that would have
the effect of transferring to a Person or Group that is not an Affiliate of the
Apollo Entities or a portfolio company of one or more Apollo Entities or
Affiliates thereof a number of shares of Common Stock such that, following the
consummation of such Disposition, such Person or Group possesses the voting
power to elect a majority of the Board (whether by merger, consolidation, sale
or transfer of Common Stock or otherwise) or a majority of the board of
directors (or similar body) of any successor entity.

 

“Corporation” has the meaning set forth in the Preamble.

 

“Corporation Registration” has the meaning set forth in Section 4(a).

 

“Corporation Securities” has the meaning set forth in Section 4(c)(i).

 

“Demand Notice” has the meaning set forth in Section 3(b).

 

“Disposition” (including, with correlative meaning, the term “Dispose”) means
(a) any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition, of Common Stock
(or any interest therein or right thereto) or of all or part of the voting power
(other than the granting of a revocable proxy) associated with the Common Stock
(or any interest therein) whatsoever, or any other transfer of beneficial
ownership of Common Stock, whether voluntary or involuntary.

 

“Employee Stockholder” means each of the Stockholders who is executing this
Agreement, who is at the time of such execution an employee of, or who serves at
the time of such execution as a consultant to or director of, the Corporation or
its Subsidiaries or Affiliates.

 

“Employee Stockholder Registration Demand” has the meaning set forth in
Section 3(a).

 

“Exchange Agreement” means that Exchange Agreement, dated August 7, 2013, among
the Partnership, the Corporation and certain holders of limited partner
interests in the Partnership.

 

2

--------------------------------------------------------------------------------


 

“Group” has the meaning set forth in Section 13(d)(3) of the Securities Exchange
Act.

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“IPO” means an initial public offering of the shares of Common Stock in a firm
commitment underwriting effected by the Corporation pursuant to a Registration
Statement.

 

“Losses” has the meaning set forth in Section 5(a).

 

“Partnership” means Athlon Holdings LP, a Delaware limited partnership.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Registrable Securities” means shares of Common Stock and any shares of Common
Stock which were acquired by a Stockholder as of the date of this Agreement;
provided that any Registrable Security will cease to be a Registrable Security
when (a) a Registration Statement covering such Registrable Security has been
declared effective by the SEC and such Registrable Security has been disposed of
pursuant to such effective Registration Statement, (b) it is sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met or it is
eligible for sale under such Rule 144, not taking into account any volume
limitations or (c) it shall have been otherwise transferred and a new
certificate for it not bearing a legend restricting further transfer under the
Securities Act shall have been delivered by the Corporation; provided, further,
that any security that has ceased to be a Registrable Security shall not
thereafter become a Registrable Security and any security that is issued or
distributed in respect of securities that have ceased to be Registrable
Securities is not a Registrable Security.

 

“Registration Expenses” means all expenses incurred by the Corporation in
complying with Section 4, including, without limitation, all registration and
filing fees, printing expenses, road show expenses, fees and disbursements of
counsel and independent public accountants for the Corporation, fees and
expenses (including counsel fees) incurred in connection with complying with
state securities or “blue sky” laws, fees of the Financial Industry Regulatory
Authority, Inc., transfer taxes, fees of transfer agents and registrars, and the
reasonable fees and disbursements of one counsel for the selling holders of
Registrable Securities, but excluding any underwriting discounts and selling
commissions only to the extent applicable on a per share basis to Registrable
Securities of the selling holders.

 

“Registration Statement” means any registration statement of the Corporation
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

“Representative” has the meaning set forth in Section 9(a).

 

3

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission or any successor governmental
agency.

 

“Section 4(c) Sale Number” has the meaning set forth in Section 4(c).

 

“Section 4(d) Sale Number” has the meaning set forth in Section 4(d).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.

 

“Senior Management” has the meaning set forth in Section 9(a).

 

“Stock” means (i) the outstanding shares of Common Stock of the Corporation,
(ii) any additional shares of Common Stock of the Corporation that may be issued
in the future and (iii) any shares of capital stock of the Corporation into
which such shares may be converted or for which they may be exchanged.

 

“Stockholder Registration” has the meaning set forth in Section 4(a).

 

“Stockholders” means those Persons identified on the signature pages hereto as
the Stockholders and shall include any other Person who agrees in writing with
the parties hereto to be bound by and to comply with all the provisions of this
Agreement applicable to a Stockholder, including any Person who becomes a party
to this Agreement by executing an Adoption Agreement substantially in the form
of Exhibit A or in such other form as is reasonably satisfactory to the
Corporation.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture or other legal entity of which
such Person (either above or through or together with any other Subsidiary)
owns, directly or indirectly, more than 50% of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such corporation or other
legal entity.

 

“Underwritten Offering” means a sale of shares of Common Stock to an underwriter
for reoffering to the public.

 

Any capitalized term used in any Section of this Agreement that is not defined
in this Section 1 shall have the meaning ascribed to it in such other Section.

 

(b)                                 Rules of Construction.  For all purposes of
this Agreement, unless otherwise expressly provided:

 

(i)                                     “own,” “ownership,” “held” and “holding”
refer to ownership or holding as record holder or record owner;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  the headings and captions of this
Agreement are for convenience of reference only and shall not define, limit or
otherwise affect any of the terms hereof; and

 

(iii)                               whenever the context requires, the gender of
all words used herein shall include the masculine, feminine and neuter, and the
number of all words shall include the singular and plural.

 

Section 2                                              Securities Restrictions;
Apollo Transfers.

 

(a)                                 Securities Restrictions.

 

(i)                                     Notwithstanding any other provision of
this Agreement, no shares of Common Stock covered by this Agreement shall be
transferable except upon the conditions specified in this Section 2(a), which
conditions are intended to ensure compliance with the provisions of the
Securities Act.

 

(ii)                                  Each certificate or book-entry notation
representing shares of Common Stock covered by this Agreement shall (unless
otherwise permitted by the provisions of paragraph (iv) of this Section 2(a)) be
stamped or otherwise imprinted with a legend in substantially the form provided
in Section 12.

 

(iii)                               The holder of any shares of Common Stock
covered by this Agreement agrees, prior to any transfer of any such shares, to
give written notice to the Corporation of such holder’s intention to effect such
transfer and to comply in all other respects with the provisions of this
Section 2(a).  Each such notice shall describe the manner and circumstances of
the proposed transfer.  Upon request by the Corporation, the holder delivering
such notice shall deliver a written opinion, addressed to the Corporation, of
counsel for the holder of such shares, stating that in the opinion of such
counsel (which opinion and counsel shall be reasonably satisfactory to the
Corporation) such proposed transfer does not involve a transaction requiring
registration or qualification of such shares under the Securities Act.  Such
holder of such shares shall be entitled to transfer such shares in accordance
with the terms of the notice delivered to the Corporation, if the Corporation
does not reasonably object to such transfer and request such opinion within
fourteen (14) Business Days after delivery of such notice, or, if it requests
such opinion, does not reasonably object to such transfer within fourteen
(14) Business Days after delivery of such opinion.  Subject to paragraph (iv) of
this Section 2(a), each certificate or other instrument evidencing any such
transferred shares of Common Stock shall bear the legend required by
paragraph (ii) of this Section 2(a) unless (A) such opinion of counsel to the
holder of such shares (which opinion and counsel shall be reasonably acceptable
to the Corporation) states that registration of any future transfer is not
required by the applicable provisions of the Securities Act or (B) the
Corporation shall have waived the requirement of such legend, which waiver may
or may not be given in the Corporation’s absolute discretion.

 

5

--------------------------------------------------------------------------------


 

(iv)                              Notwithstanding the foregoing provisions of
this Section 2(a), the restrictions imposed by this Section 2(a) upon the
transferability of any shares of Common Stock covered by this Agreement shall
cease and terminate when (A) any such shares are sold or otherwise disposed of
pursuant to an effective Registration Statement under the Securities Act or
(B) the holder of such shares has met the requirements for transfer of such
shares pursuant to Rule 144 under the Securities Act.  Whenever the restrictions
imposed by this Section 2(a) shall terminate, the holder of any shares as to
which such restrictions have terminated shall be entitled to receive from the
Corporation, without expense, a new certificate (or book-entry notation) not
bearing the restrictive legend set forth in Section 12 and not containing any
other reference to the restrictions imposed by this Section 2(a).

 

(b)                                 Apollo Transfers.  In the event that any
Person that is an Affiliate of the Apollo Entities acquires shares of Common
Stock from the Apollo Stockholders or any other Affiliate of the Apollo
Entities, such Person shall be subject to and have the benefit of any and all
rights, obligations and restrictions of the Apollo Entities hereunder, as if
such Person were an Apollo Entity.

 

Section 3                                              Demand Registration
Rights.

 

(a)                                 Apollo Registration Rights.  Subject to the
provisions of this Section 3, at any time and from time to time after the date
of this Agreement, Apollo may make one or more written demands (each, an “Apollo
Registration Demand”) to the Corporation requiring the Corporation to register,
under and in accordance with the provisions of the Securities Act, all or part
of the Apollo Stockholders’ shares of Common Stock.  All Apollo Registration
Demands made pursuant to this Section 3 will specify the aggregate amount of
shares of Common Stock to be registered, the intended methods of disposition
thereof (including whether the offering is to be an Underwritten Offering) and
the registration procedures to be undertaken by the Corporation in connection
therewith (an “Apollo Demand Notice”).  Subject to Section 3(b), promptly upon
receipt of any such Apollo Demand Notice, the Corporation will file the
applicable Registration Statement as soon as reasonably practicable and will use
its best efforts to, in accordance with the terms set forth in the Apollo Demand
Notice, effect within one hundred eighty (180) days of the filing of such
Registration Statement the registration under the Securities Act (including,
without limitation, appropriate qualification under applicable blue sky or other
state securities laws and appropriate compliance with the applicable regulations
promulgated under the Securities Act) of the shares of Common Stock that the
Corporation has been so required to register.

 

(b)                                 Employee Stockholder Registration Rights. 
Subject to the provisions of this Section 3 and the Contribution and Exchange
Agreement, dated as of April 26, 2013, by and among the Class B limited partners
of the Partnership and the Corporation, at any time and from time to time after
the date of this Agreement, so long as the Employee Stockholders collectively
own at least 1% of the outstanding Common Stock, the Employee Stockholders may
make one or more written demands (each, an “Employee Stockholder Registration
Demand” and, together with an Apollo Registration Demand, a

 

6

--------------------------------------------------------------------------------


 

“Registration Demand”) to the Corporation requiring the Corporation to register,
under and in accordance with the provisions of the Securities Act, all or part
of the Employee Stockholders’ shares of Common Stock.  All Employee Stockholder
Registration Demands made pursuant to this Section 3 will specify the aggregate
amount of shares of Common Stock to be registered, the intended methods of
disposition thereof (including whether the offering is to be an Underwritten
Offering) and the registration procedures to be undertaken by the Corporation in
connection therewith (an “Employee Stockholder Demand Notice” and, together with
an Apollo Demand Notice, a “Demand Notice”).  Subject to Section 3(c), promptly
upon receipt of any such Employee Stockholder Demand Notice, the Corporation
will file the applicable Registration Statement as soon as reasonably
practicable and will use its best efforts to, in accordance with the terms set
forth in the Employee Stockholder Demand Notice, effect within one hundred
eighty (180) days of the filing of such Registration Statement the registration
under the Securities Act (including, without limitation, appropriate
qualification under applicable blue sky or other state securities laws and
appropriate compliance with the applicable regulations promulgated under the
Securities Act) of the shares of Common Stock that the Corporation has been so
required to register.

 

(c)                                  Registration Obligations and Procedures.

 

(i)                                     If the Corporation receives a
Registration Demand and the Corporation furnishes to Apollo or the Employee
Stockholders (each, a “Requesting Stockholder”) a copy of a resolution of the
Board certified by the secretary of the Corporation stating that in the good
faith judgment of the Board it would be materially adverse to the Corporation
for a Registration Statement to be filed on or before the date such filing would
otherwise be required hereunder, the Corporation shall have the right to defer
such filing for a period of not more than sixty (60) days after receipt of the
Demand Notice for such registration from the Requesting Stockholder. The
Corporation shall not be permitted to provide such notice more than twice in any
three hundred sixty (360) day period.  If the Corporation shall so postpone the
filing of a Registration Statement, the Requesting Stockholder may withdraw the
Registration Demand by so advising the Corporation in writing within thirty
(30) days after receipt of the notice of postponement.  In addition, if the
Corporation receives a Registration Demand and the Corporation is then in the
process of preparing to engage in a public offering, the Corporation shall
inform the Requesting Stockholder of the Corporation’s intent to engage in a
public offering and may require the Requesting Stockholder to withdraw such
Registration Demand for a period of up to one hundred twenty (120) days so that
the Corporation may complete its public offering.  In the event that the
Corporation ceases to pursue such public offering, it shall promptly inform the
Requesting Stockholder, and the Requesting Stockholder shall be permitted to
submit a new Registration Demand.  For the avoidance of doubt, the Requesting
Stockholders shall have the right to participate in the Corporation’s public
offering as provided in Section 4.

 

(ii)                                  Registrations under this Section 3 shall
be on such appropriate registration form of the SEC (A) as shall be selected by
the Corporation and as

 

7

--------------------------------------------------------------------------------


 

shall be reasonably acceptable to the Requesting Stockholder, and (B) as shall
permit the disposition of such shares in accordance with the intended method or
methods of disposition specified in the Demand Notice.  If, in connection with
any registration under this Section 3 that is proposed by the Corporation to be
on Form S-3 or any successor form, the managing underwriter, if any, shall
advise the Corporation in writing that in its opinion the use of another
permitted form is of material importance to the success of the offering, then
such registration shall be on such other permitted form.

 

(iii)                               The Corporation shall use its best efforts
to keep any Registration Statement filed in response to a Registration Demand
effective for as long as is necessary for the Requesting Stockholders to dispose
of the covered securities.

 

(iv)                              In the case of an Underwritten Offering in
connection with a Registration Demand, the Requesting Stockholders shall select
the underwriters, provided that the managing underwriter shall be a nationally
recognized investment banking firm.  The Requesting Stockholders shall determine
the pricing of the Registrable Securities offered pursuant to any such
Registration Statement in connection with a Registration Demand, the applicable
underwriting discount and other financial terms (including the material terms of
the applicable underwriting agreement) and determine the timing of any such
registration and sale, subject to Section 3(c)(i), and the Requesting
Stockholders shall be solely responsible for all such discounts and fees payable
to such underwriters in such Underwritten Offering.

 

(d)                                 No Inconsistent Agreements.  The Corporation
represents and warrants that it has not granted and is not a party to any proxy,
voting trust or other agreement that is inconsistent with or conflicts with this
Section 3.  Other than the underwriting agreement entered into in connection
with the IPO, the Corporation shall not hereafter enter into any agreement with
respect to its securities that is inconsistent with or conflicts with the rights
granted under this Section 3.

 

Section 4                                              Piggyback Registration
Rights.

 

(a)                                 Piggyback Rights.  Subject to Section 4(c),
and except in connection with the IPO (for which this Section 4(a) shall not
apply), if the Corporation at any time proposes to register any Stock for its
own account (a “Corporation Registration”) or for the account of any Stockholder
possessing demand rights (including, for the avoidance of doubt, in connection
with a Registration Demand) (a “Stockholder Registration”) under the Securities
Act by registration on Form S-1 or Form S-3 or any successor or similar
form(s) (except registrations on any such Form or similar form(s) solely for
registration of securities in connection with an employee benefit plan, a
dividend reinvestment plan or a merger or consolidation, or incidental to an
issuance of securities under Rule 144A under the Securities Act), it will at
such time give prompt written notice to the Stockholders of its intention to do
so, including the anticipated filing date of the Registration Statement and, if
known, the number of shares of Stock that are proposed to be included in such
Registration Statement, and of the Stockholders’ rights under this

 

8

--------------------------------------------------------------------------------


 

Section 4. Upon the written request of a Stockholder (which request shall
specify the maximum number of Registrable Securities intended to be disposed of
by such Stockholder and such other information as is reasonably required to
effect the registration of such shares of Stock), made as promptly as
practicable and in any event within fourteen (14) Business Days after the
receipt of any such notice (five (5) Business Days if the Corporation states in
such written notice or gives telephonic notice to such Stockholder, with written
confirmation to follow promptly thereafter, stating that (i) such registration
will be on Form S-3 and (ii) such shorter period of time is required because of
a planned filing date), the Corporation, subject to Section 4(c), shall use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Registrable Securities which the Corporation has been so requested to
register by the Stockholders; provided, however, that if, at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the Registration Statement filed in connection with such
registration, the Corporation shall determine for any reason not to register or
to delay registration of such securities, the Corporation shall give written
notice of such determination to the Stockholders requesting registration under
this Section 4 (which such Stockholders will hold in strict confidence) and
(i) in the case of a determination not to register, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration (but not from any obligation of the Corporation to pay the
Registration Expenses in connection therewith), and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities.

 

(b)                                 Stockholder Withdrawal.  Each Stockholder
shall have the right to withdraw its request for inclusion of its Registrable
Securities in any Registration Statement pursuant to this Section 4 at any time
prior to the execution of an underwriting agreement with respect thereto by
giving written notice to the Corporation of its request to withdraw.

 

(c)                                  Corporation Registration Underwriters’
Cutback.  In the case of a Corporation Registration, if the managing underwriter
of any underwritten offering shall inform the Corporation by letter of its
belief that the number of Registrable Securities requested to be included in
such registration pursuant to this Section 4, when added to the number of other
securities to be offered in such registration by the Corporation, would
materially adversely affect such offering, then the Corporation shall include in
such registration, to the extent of the total number of securities which the
Corporation is so advised can be sold in (or during the time of) such offering
without so materially adversely affecting such offering (the “Section 4(c) Sale
Number”), securities in the following priority:

 

(i)                                     First, all Common Stock or securities
convertible into, or exchangeable or exercisable for, Common Stock that the
Corporation proposes to register for its own account (the “Corporation
Securities”); and

 

(ii)                                  Second, to the extent that the number of
Corporation Securities to be included is less than the Section 4(c) Sale Number,
the Registrable Securities

 

9

--------------------------------------------------------------------------------


 

requested to be included by the Stockholders; the securities requested to be
included pursuant to this Section 4(c)(ii) shall be included on a pro rata basis
based on the number of Registrable Securities subject to registration rights
owned by each holder requesting inclusion in relation to the number of
Registrable Securities then owned by all holders requesting inclusion, provided
that the number of Registrable Securities owned by such Stockholders shall not
include shares underlying any unvested options.

 

(d)                                 Stockholder Registration Underwriters’
Cutback.  In the case of a Stockholder Registration, if the managing underwriter
of any underwritten offering shall inform the Corporation by letter of its
belief that the number of shares of Common Stock and Registrable Securities
requested to be included in such registration would materially adversely affect
such offering, then the Corporation shall include in such registration, to the
extent of the total number of securities which the Corporation is so advised can
be sold in (or during the time of) such offering without so materially adversely
affecting such offering (subject to the last paragraph of this Section 4(d), the
“Section 4(d) Sale Number”), securities in the following priority:

 

(i)                                     First, the Registrable Securities
requested to be included by the Persons exercising demand rights in connection
with such Stockholder Registration; and

 

(ii)                                  Second, to the extent that the number of
securities to be included in the registration pursuant to Section 4(d)(i) is
less than the Section 4(d) Sale Number, the Registrable Securities requested to
be included by the Stockholders exercising piggyback rights pursuant to this
Section 4; the securities requested to be included pursuant to this
Section 4(d)(ii) shall be included on a pro rata basis based on the number of
Registrable Securities subject to registration rights owned by each holder
requesting inclusion in relation to the number of Registrable Securities then
owned by all holders requesting inclusion, provided that the number of
Registrable Securities owned by such Stockholders shall not include any shares
underlying options.

 

Notwithstanding anything to the contrary set forth in this Section 4(d), in
connection with a Stockholder Registration pursuant to an Apollo Registration
Demand, Apollo shall be entitled to determine, in its sole discretion, the
Section 4(d) Sale Number applicable to such registration.

 

(e)                                  Participation in Underwritten Offerings.

 

(i)                                     Any participation by the Stockholders in
a registration by the Corporation shall be in accordance with the plan of
distribution of the Corporation (subject, in the case of a Stockholder
Registration pursuant to an Apollo Registration Demand, to the rights of Apollo
in Section 3(a)).  Except as provided in Section 3(c), in all Underwritten
Offerings, the Corporation shall have sole discretion to select the
underwriters.

 

10

--------------------------------------------------------------------------------


 

(ii)           If the Corporation at any time shall register shares of Stock for
its own account under the Securities Act for sale to the public, no Employee
Stockholder shall sell publicly, make any short sale of, grant any option for
the purchase of or otherwise dispose publicly of any capital stock of the
Corporation without the prior written consent of the Corporation for the period
of time in which the Apollo Stockholders have similarly agreed not to sell
publicly, make any short sale of, grant any option for the purchase of or
otherwise dispose publicly of any capital stock of the Corporation.

 

(iii)          In connection with any proposed registered offering of securities
of the Corporation in which any Stockholder has the right to include Registrable
Securities pursuant to this Section 4, such Stockholder agrees (A) to supply any
information reasonably requested by the Corporation in connection with the
preparation of a Registration Statement and/or any other documents relating to
such registered offering and (B) to execute and deliver any agreements and
instruments being executed by all holders on substantially the same terms
reasonably requested by the Corporation to effectuate such registered offering,
including, without limitation, underwriting agreements, custody agreements,
lock-ups, “hold back” agreements pursuant to which such Stockholder agrees not
to sell or purchase any securities of the Corporation for the same period of
time following the registered offering as is agreed to by the other
participating holders, powers of attorney and questionnaires.

 

(iv)          If the Corporation requests that the Stockholders take any of the
actions referred to in paragraph (iii) of this Section 4(e), the Stockholders
shall take such action promptly but in any event within three (3) Business Days
following the date of such request.  Furthermore, the Corporation agrees that it
shall use commercially reasonably efforts to obtain any waivers to the
restrictive sale and purchase provisions of any “hold back” agreement that are
reasonably requested by a Stockholder.

 

(f)            Copies of Registration Statements.  The Corporation will, if
requested, prior to filing any Registration Statement pursuant to this Section 4
or any amendment or supplement thereto, furnish to the Stockholders, and
thereafter furnish to the Stockholders, such number of copies of such
Registration Statement, amendment and supplement thereto (in each case including
all exhibits thereto and documents incorporated by reference therein) and the
prospectus included in such Registration Statement (including each preliminary
prospectus) as the Stockholders may reasonably request in order to facilitate
the sale of the Registrable Securities by the Stockholders.

 

(g)           Expenses.  The Corporation shall pay all Registration Expenses in
connection with a Corporation Registration or any Stockholder Registration,
provided that each Stockholder shall pay all applicable underwriting fees,
discounts and similar charges.

 

11

--------------------------------------------------------------------------------


 

Section 5               Indemnification and Contribution.

 

(a)           The Corporation agrees to indemnify and hold harmless, to the
fullest extent permitted by law, each Stockholder, its officers, directors,
employees, controlling persons, fiduciaries, stockholders, and general or
limited partners (and the officers, directors, employees and stockholders or
general or limited partners thereof) and representatives from and against any
and all losses, claims, damages, liabilities, costs and expenses (including
attorneys’ fees) (“Losses”) caused by, arising out of, resulting from or related
to (i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Corporation shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
provided, however, that such indemnity shall not apply to that portion of such
Losses caused by, or arising out of, any untrue statement, or alleged untrue
statement or any such omission or alleged omission, to the extent such statement
or omission was made in reliance upon and in conformity with information
furnished in writing to the Corporation by or on behalf of such Stockholder
expressly for use therein, and (ii) any violation by the Corporation of any
federal, state or common law rule, regulation or law applicable to the
Corporation and relating to action required of or inaction by the Corporation in
connection with any registration or offering of securities. Notwithstanding the
preceding sentence, the Corporation shall not be liable in any such case to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission (x) made in any
preliminary prospectus if (A) such selling Stockholder failed to deliver or
cause to be delivered a copy of the prospectus to the Person asserting such Loss
after the Corporation has furnished such selling Stockholder with a sufficient
number of copies of the same and (B) the prospectus completely corrected in a
timely manner such untrue statement or omission, or (y) in the prospectus, if
such untrue statement or alleged untrue statement or omission or alleged
omission is completely corrected in an amendment or supplement to the prospectus
and the selling Stockholder thereafter fails to deliver such prospectus as so
amended or supplemented prior to or concurrently with the sale of the securities
to the Person asserting such Loss after the Corporation had furnished such
selling Stockholder with a sufficient number of copies of the same. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any Stockholder or representative of such Stockholder
and shall survive the transfer of securities by such Stockholder.

 

(b)           Each Stockholder agrees to indemnify and hold harmless the
Corporation, its officers and directors and each Person (if any) that controls
the Corporation within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against any and all Losses
caused by, arising out of, resulting from or related to any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or prospectus relating to Registrable Securities (as amended or
supplemented if the Corporation shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the

 

12

--------------------------------------------------------------------------------


 

statements therein not misleading, only to the extent such statement or omission
(i) was made in reliance upon and in conformity with information furnished in
writing by or on behalf of such Stockholder expressly for use in any
Registration Statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus and (ii) has
not been corrected in a subsequent writing prior to or concurrently with the
sale of the securities to the Person asserting such Loss. The selling
Stockholders also will indemnify underwriters, selling brokers, dealer managers
and similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Corporation, its officers and directors
and each Person (if any) that controls the Corporation, if requested.  The
Corporation and the selling Stockholders shall be entitled to receive
indemnities from underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above with respect to information so furnished in writing by
such Persons specifically for inclusion in any prospectus or Registration
Statement.

 

(c)           In case any proceeding (including any governmental investigation)
shall be instituted involving any Person in respect of which indemnity may be
sought pursuant to Section 5(a) or Section 5(b), such Person (the “Indemnified
Party”) shall promptly notify the Person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing (provided that the failure of the
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 5, except to the extent
the Indemnifying Party is actually prejudiced by such failure to give notice),
and the Indemnifying Party shall be entitled to participate in such proceeding
and, unless in the reasonable opinion of outside counsel to the Indemnified
Party a conflict of interest between the Indemnified Party and Indemnifying
Party may exist in respect of such claim, to assume the defense thereof jointly
with any other Indemnifying Party similarly notified, to the extent that it
chooses, with counsel reasonably satisfactory to such Indemnified Party, and
after notice from the Indemnifying Party to such Indemnified Party that it so
chooses, the Indemnifying Party shall not be liable to such Indemnified Party
for any legal or other expenses subsequently incurred by such Indemnified Party
in connection with the defense thereof other than reasonable costs of
investigation; provided, however, that (i) if the Indemnifying Party fails to
take reasonable steps necessary to defend diligently the action or proceeding
within twenty (20) days after receiving notice from such Indemnified Party that
the Indemnified Party believes it has failed to do so, (ii) if such Indemnified
Party who is a defendant in any action or proceeding which is also brought
against the Indemnifying Party reasonably shall have concluded that there may be
one or more legal defenses available to such Indemnified Party which are not
available to the Indemnifying Party or (iii) if representation of both parties
by the same counsel is otherwise inappropriate under applicable standards of
professional conduct then, in any such case, the Indemnified Party shall have
the right to assume or continue its own defense as set forth above (but with no
more than one firm of counsel for all Indemnified Parties in each jurisdiction,
except to the extent any Indemnified Party or Parties reasonably shall have
concluded that there may be legal defenses available to such party or parties
which are not available to the other Indemnified Parties or to the extent
representation of all Indemnified Parties by the

 

13

--------------------------------------------------------------------------------


 

same counsel is otherwise inappropriate under applicable standards of
professional conduct) and the Indemnifying Party shall be liable for any
expenses therefor. No Indemnifying Party shall, without the written consent of
the Indemnified Party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnified Party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (A) includes an
unconditional release of the Indemnified Party from all liability arising out of
such action or claim and (B) does not include a statement as to, or an admission
of, fault, culpability or a failure to act, by or on behalf of any Indemnified
Party.

 

(d)           If the indemnification provided for in this Section 5 is
unavailable to an Indemnified Party in respect of any losses, claims, damages or
liabilities in respect of which indemnity is to be provided hereunder, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall to the
fullest extent permitted by law contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of such party in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Corporation (on the one hand) and a
Stockholder (on the other hand) shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

(e)           The Corporation and each Stockholder agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 5(d).  The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages or liabilities referred to in Section 5(d) shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 5, no Stockholder shall be liable for indemnification or contribution
pursuant to this Section 5 for any amount in excess of the net proceeds of the
offering received by such Stockholder, less the amount of any damages which such
Stockholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

Section 6               Rule 144.

 

The Corporation covenants that so long as the Common Stock is registered
pursuant to Section 12(b), Section 12(g) or Section 15(d) of the Securities
Exchange Act, it will file any and all reports required to be filed by it under
the Securities Act and the Securities Exchange Act (or,

 

14

--------------------------------------------------------------------------------


 

if the Corporation is not required to file such reports, it will make publicly
available such necessary information for so long as necessary to permit sales
pursuant to Rule 144, Rule 144A or Regulation S under the Securities Act) and
that it will take such further action as the Stockholders may reasonably
request, all to the extent required from time to time to enable the Stockholders
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144, Rule 144A or
Regulation S under the Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC. Upon the
written request of any Stockholder, the Corporation will deliver to such
Stockholder a written statement as to whether it has complied with such
requirements.

 

Section 7               Board of Directors.

 

(a)           Nomination of Directors.  The Apollo Entities shall have the right
to nominate for election to the Board:

 

(i)            no fewer than that number of directors that would constitute a
majority of the number of directors that the Corporation would have if there
were no vacancies on the Board, so long as the Apollo Entities collectively
beneficially own at least 50% of the outstanding Stock of the Corporation;
provided that nothing in this paragraph (i) of this Section 7(a) shall be
construed to limit the right of the Apollo Entities to nominate directors to a
number of such directors that is less than the number directors the Apollo
Entities would be entitled to nominate pursuant to applicable law and the
Corporation’s certificate of incorporation and bylaws;

 

(ii)           up to three (3) directors, so long as the Apollo Entities
collectively beneficially own at least 30% of the outstanding Stock of the
Corporation but less than 50% of the outstanding Stock of the Corporation;

 

(iii)          up to two (2) directors, so long as the Apollo Entities
collectively beneficially own at least 20% of the outstanding Stock of the
Corporation but less than 30% of the outstanding Stock of the Corporation; and

 

(iv)          up to one (1) directors, so long as the Apollo Entities
collectively beneficially own at least 10% of the outstanding Stock of the
Corporation but less than 20% of the outstanding Stock of the Corporation.

 

In the event the size of the Board is increased or decreased at any time to
other than seven (7) directors, the Apollo Entities’ nomination rights under
this Section 7(a) shall be proportionately increased or decreased, respectively,
rounded up to the nearest whole number.

 

(b)           Election of Directors.  The Corporation shall take all action
within its power to cause all nominees nominated pursuant to Section 7(a) to be
included in the slate of nominees recommended by the Board to the Corporation’s
stockholders for election as directors at each annual meeting of the
stockholders of the Corporation (and/or in connection with any election by
written consent) and the Corporation shall use

 

15

--------------------------------------------------------------------------------


 

all reasonable best efforts to cause the election of each such nominee,
including soliciting proxies in favor of the election of such nominees.

 

(c)           Replacement of Directors.  In the event that a vacancy is created
at any time by the death, disability, retirement, resignation or removal (with
or without cause) of a director nominated pursuant to Section 7(a) or designated
pursuant to this Section 7(c), or in the event of the failure of any such
nominee to be elected, the Apollo Entities shall have the right to designate a
replacement to fill such vacancy.  The Corporation shall take all action within
its power to cause such vacancy to be filled by the replacement so designated,
and the Board shall promptly elect such designee to the Board.  Upon the written
request of the Apollo Entities, the Corporation shall take all actions necessary
to remove, with or without cause, any director previously nominated pursuant to
Section 7(a) or designated pursuant to this Section 7(c), and to elect any
replacement director designated by the Apollo Entities as provided in the first
sentence of this Section 7(c).

 

(d)           Committees.  So long as the Apollo Entities collectively
beneficially own at least 30% of the outstanding Stock of the Corporation, the
Corporation shall take all action within its power to cause any committee of the
Board to include in its membership at least one of the Apollo Entities’
nominees, except to the extent that such membership would violate applicable
securities laws or stock exchange or stock market rules.

 

(e)           No Limitation.  The provisions of this Section 7 are intended to
provide the Apollo Entities with the minimum Board representation rights set
forth herein.  Nothing in this Agreement shall prevent the Corporation from
having a greater number of nominees or designees of the Apollo Entities on the
Board than otherwise provided herein.

 

(f)            Laws and Regulations.  Nothing in this Section 7 shall be deemed
to require that any party hereto, or any Affiliate thereof, act or be in
violation of any applicable provision of law, regulation, legal duty or
requirement or stock exchange or stock market rule.

 

Section 8               Directors’ and Officers’ Insurance.

 

The Corporation shall maintain directors’ and officers’ liability insurance
(including Side A coverage) covering the Corporation’s and its Subsidiaries’
directors and officers and issued by reputable insurers, with appropriate policy
limits, terms and conditions (including “tail” insurance if necessary or
appropriate).  The provisions of this Section 8 are intended to be for the
benefit of, and will be enforceable by, each indemnified party, his or her heirs
and his or her representatives and are in addition to, and not in substitution
for, any other rights to indemnification or contribution that any such Person
may have by contract or otherwise.

 

Section 9               Information.

 

For so long as the Apollo Entities collectively own 33 1/3% or greater of the
outstanding Common Stock, Apollo will be entitled to the following contractual
management rights with respect to the Corporation and its Subsidiaries:

 

16

--------------------------------------------------------------------------------


 

(a)           Apollo shall be entitled to routinely consult with and advise
senior management of the Corporation (defined as the Corporation’s Chief
Executive Officer, Chief Financial Officer and Senior Vice President — Business
Development and Land and above and, collectively, “Senior Management”) with
respect to the Corporation’s business and financial matters, including
management’s proposed annual operating plans, and, upon request, members of
Senior Management will meet regularly (on a quarterly basis) during each year
with representatives of Apollo (each such representative, a “Representative”) at
the Corporation’s and/or its Subsidiaries’ facilities (or such other locations
as the Corporation may designate) at mutually agreeable times for such
consultation and advice, including to review progress in achieving said plans.
The Corporation agrees to give due consideration to the advice given and any
proposals made by Apollo;

 

(b)           Apollo may inspect all books and records and facilities and
properties of the Corporation at reasonable times and intervals.  The
Corporation shall furnish Apollo with such available financial and operating
data and other information with respect to the business and properties of the
Corporation and its Subsidiaries as Apollo may reasonably request and at
Apollo’s expense.  The Corporation shall permit the Representatives to discuss
the affairs, finances and accounts of the Corporation and its Subsidiaries with,
and to make proposals and furnish advice to, Senior Management; and

 

(c)           The Corporation shall, after receiving notice from Apollo as to
the identity of any Representative:  (i) permit such Representative to attend
all meetings of the Board as an observer, (ii) provide such Representative
advance notice of each such meeting, including such meeting’s time and place, at
the same time and in the same manner as such notice is provided to the members
of the Board, (iii) provide, with Apollo’s consent, the Representative with
copies of all materials, including notices, minutes, consents and regularly
compiled financial and operating data distributed to the members of the Board at
the same time as such materials are distributed to such Board, and shall permit
the Representative to have the same access to information concerning the
business and operations of the Corporation, and (iv) permit the Representative
to discuss the affairs, finances and accounts of the Corporation with, and to
make proposals and furnish advice with respect thereto to, the Board, without
voting, and the Board and the Corporation’s officers shall give due
consideration thereto (recognizing that the ultimate discretion with respect to
all such matters shall be retained by the Board).

 

The Corporation agrees to consider, in good faith, the recommendations of Apollo
in connection with the matters on which it is consulted as described above,
recognizing that the ultimate discretion with respect to all such matters shall
be retained by the Corporation.

 

Section 10             Certain Actions.

 

(a)           Subject to the provisions of Section 10(b), without the approval
of a majority the Board as provided for in the bylaws of the Corporation, which
must include the approval of a majority of the directors nominated by Apollo
Stockholders voting on such matter, the Corporation shall not, and (to the
extent applicable) shall not permit any Subsidiary of the Corporation to:

 

17

--------------------------------------------------------------------------------


 

(i)            amend, modify or repeal any provision of the certificate of
incorporation and bylaws or similar organizational documents of the Corporation
in a manner that adversely affects the Apollo Entities;

 

(ii)           issue additional equity interests of the Corporation, other than
(A) any award under any stockholder approved equity compensation plan, (B) any
intra-company issuance among the Corporation and its Subsidiaries or (C) any
issuance of equity interests pursuant to the Exchange Agreement;

 

(iii)          merge or consolidate with or into any other entity, or transfer
(by lease, assignment, sale or otherwise) all or substantially all of the
Corporation’s and its Subsidiaries’ assets, taken as a whole, to another entity,
or enter into or agree to undertake any transaction that would constitute a
“Change of Control” as defined in the Corporation’s or its Subsidiaries’
principal credit facilities or note indentures;

 

(iv)          any (A) acquisition by the Corporation or any Subsidiary of the
equity interests or assets of any Person, or the acquiring by the Corporation or
any Subsidiary by any other manner of any business, properties, assets, or
Persons, in one transaction or a series of related transactions or
(B) disposition of assets of the Corporation or any Subsidiary or the shares or
other equity interests of any Subsidiary, in each case where the amount of
consideration for any such acquisition or disposition exceeds $100 million in
any single transaction, or an aggregate amount of $200 million in any series of
transactions during a calendar year;

 

(v)           the incurrence of indebtedness for borrowed money (including
through capital leases, the issuance of debt securities or the guarantee of
indebtedness of another Person) that would result in the Company’s total net
indebtedness to adjusted EBITDA for the trailing twelve month period exceeding
2.50:1.0;

 

(vi)          terminate the Chief Executive Officer or designate a new Chief
Executive Officer of the Corporation; or

 

(vii)         change the size of the Board.

 

(b)           The approval rights set forth in Section 10(a) shall terminate at
such time as the Apollo Stockholders no longer collectively beneficially own at
least 33 1/3% of the total number of shares of Common Stock outstanding at any
time.

 

Section 11             Limitations.

 

Anything contained herein to the contrary notwithstanding, the Corporation’s
obligations hereunder shall in all respects be subject to the terms and
provisions of any lending or financing agreements to which the Corporation is a
party with third persons who are not Affiliates of the Corporation or the Apollo
Entities, provided that such terms and provisions apply ratably to all
Stockholders.

 

18

--------------------------------------------------------------------------------


 

Section 12             Legend on Stock Certificates.

 

Each certificate or book-entry notation representing shares of Stock owned by
the Stockholders shall bear the following legend as and to the extent required
under Section 2:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR LAWS.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO A STOCKHOLDERS AGREEMENT DATED AS OF AUGUST 7, 2013, AMONG THE ISSUER
OF SUCH SECURITIES AND THE OTHER PARTIES NAMED THEREIN.  THE TERMS OF SUCH
STOCKHOLDERS AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFER.  A
COPY OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE
HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF ATHLON ENERGY INC.

 

Section 13             Duration of Agreement.

 

This Agreement shall terminate automatically upon:  (i) the dissolution of the
Corporation (unless the Corporation continues to exist after such dissolution as
a limited liability company or in another form, whether incorporated in Delaware
or another jurisdiction) or (ii) the consummation of a Control Disposition;
provided, however, that (A) for so long as the Apollo Stockholders collectively
own any Registrable Securities, Sections 3 and 4 may not be terminated without
the prior written consent of Apollo, (B) for so long as the Apollo Stockholders
collectively own at least 33 1/3% of the outstanding Common Stock, Sections 7, 9
and 10 may not be terminated without the prior written consent of Apollo and
(C) the indemnification provisions of Section 5 and the covenants in Section 9
shall survive any termination. Any Stockholder who disposes of all of his, her
or its Common Stock in conformity with the terms of this Agreement shall cease
to be a party to this Agreement and shall have no further rights hereunder.

 

Section 14             Severability.

 

If any provision of this Agreement shall be determined to be illegal and
unenforceable by any court of law, the remaining provisions shall be severable
and enforceable in accordance with their terms.

 

Section 15             Governing Law; Jurisdiction.

 

(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to its choice or
conflict of law provisions or rules.

 

(b)           The parties to this Agreement agree that jurisdiction and venue in
any action brought by any party hereto pursuant to this Agreement shall
exclusively and properly lie in the federal courts of the United States of
America located in the City and

 

19

--------------------------------------------------------------------------------


 

County of New York, Borough of Manhattan, or the courts of the State of New York
located in the City and County of New York, Borough of Manhattan.  By execution
and delivery of this Agreement each party hereto irrevocably submits to the
jurisdiction of such courts for himself and in respect of his property with
respect to such action.  The parties hereto irrevocably agree that venue for
such action would be proper in such court and hereby waive any objection that
such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree that the mailing by certified or registered
mail, return receipt requested, of any process required by any such court shall
constitute valid and lawful service of process against them, without necessity
for service by any other means provided by statute or rule of court.

 

Section 16             JURY TRIAL.

 

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND/OR ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
ENFORCE OR DEFEND ANY RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS
ENTERED INTO IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREIN.

 

Section 17             Stock Dividends, Etc.

 

The provisions of this Agreement shall apply to any and all shares of capital
stock of the Corporation or any successor or assignee of the Corporation
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution for the shares of
Stock, by reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise in such a
manner and with such appropriate adjustments as to reflect the intent and
meaning of the provisions hereof and so that the rights, privileges, duties and
obligations hereunder shall continue with respect to the capital stock of the
Corporation as so changed.

 

Section 18             Benefits of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the Corporation
and its successors and assigns and each Stockholder and any spouse of each
individual Employee Stockholder and their permitted assigns, legal
representatives, heirs and beneficiaries.  Notwithstanding anything to the
contrary contained herein, but subject to Section 2(b), the Apollo Entities may
assign their rights or obligations, in whole or in part, under this Agreement to
one or more of their Affiliates and may assign their registration rights and
obligations under Sections 3 and 4, in whole or in part, to any party to whom
they transfer any shares of Stock.  Except as otherwise expressly provided
herein, no Person not a party to this Agreement, as a

 

20

--------------------------------------------------------------------------------


 

third-party beneficiary or otherwise, shall be entitled to enforce any rights or
remedies under this Agreement.

 

Section 19             Notices.

 

All notices or other communications which are required or permitted hereunder
shall be in writing and shall be deemed to have been given if (a) personally
delivered or sent by telecopier, (b) sent by nationally recognized overnight
courier or (c) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

(i)            If to the Corporation, to:

 

Athlon Energy Inc.
420 Throckmorton Street, Suite 1200
Fort Worth, Texas 76102
Attention:  Robert C. Reeves
Telecopier:  (817) 984-8217

 

with copies to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attn:  Sean T. Wheeler
Fax:  (713) 546-5401

 

(ii)           If to Apollo, to:

 

Apollo Management VII, L.P. 
9 West 57th Street
New York, New York 10019
Attn:  Rakesh Wilson and Laurie D. Medley
Fax:  (212) 515-3251

 

with copies to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attn:  Sean T. Wheeler
Fax:  (713) 546-5401

 

(iii)          If to the Stockholders, to their respective addresses set forth
on Schedule A or to such other address as the party to whom notice is to be
given may have furnished to such other party in writing in accordance herewith. 
Any such communication shall be deemed to have been received (a) when delivered,
if personally delivered or sent by telecopier, (b) the next Business Day after
delivery, if sent by nationally recognized, overnight courier and (c) on the
third

 

21

--------------------------------------------------------------------------------


 

(3rd) Business Day following the date on which the piece of mail containing such
communication is posted, if sent by first-class mail.

 

Section 20             Modification; Waiver.

 

This Agreement may be amended, modified or supplemented only by a written
instrument duly executed by (a) the Corporation and (b) (i) for so long as the
Apollo Entities collectively own at least 33 1/3% of the Stock, the vote of the
shares of Stock owned by the Apollo Entities, and (ii) only for matters that
adversely affect the rights or obligations of the Employee Stockholders under
this Agreement, a majority of the shares of Stock owned by the Employee
Stockholders as of the date the vote is taken; provided that (A) for so long as
the Apollo Stockholders own any Registrable Securities, Sections 3, 4 and 20 may
not be amended without the prior written consent of Apollo, (B) Section 8 may
not be amended without the prior written consent of Apollo and (iii) for so long
as the Apollo Stockholders collectively own at least 33 1/3% of the outstanding
Common Stock, Sections 7, 9 and 10 may not be amended without the prior written
consent of Apollo. No course of dealing between the Corporation or its
Subsidiaries and the Stockholders (or any of them) or any delay in exercising
any rights hereunder will operate as a waiver of any rights of any party to this
Agreement.  The failure of any party to enforce any of the provisions of this
Agreement will in no way be construed as a waiver of such provisions and will
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

Section 21             Entire Agreement.

 

Except as otherwise expressly provided herein, this Agreement constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings of the
parties in connection therewith, from and after the completion of the IPO. 
Unless otherwise provided herein, any consent required by the Corporation may be
withheld by the Corporation in its sole discretion.

 

Section 22             Inconsistent Arrangements and Dispositions.

 

No Stockholder shall enter into any stockholder agreements or arrangements of
any kind with any Person with respect to any Stock on terms inconsistent with
the provisions of this Agreement (whether or not such agreements or arrangements
are with other Stockholders or with Persons that are not parties to this
Agreement), including agreements or arrangements with respect to the acquisition
or disposition of any Stock in a manner inconsistent with this Agreement.  Any
Disposition or attempted Disposition in breach of this Agreement shall be void
ab initio and of no effect.  In connection with any attempted Disposition in
breach of this Agreement, the Corporation may hold and refuse to transfer any
Stock or any certificate therefor, in addition to and without prejudice to any
and all other rights or remedies which may be available to it or the
Stockholders.  Each party to this Agreement acknowledges that a remedy at law
for any breach or attempted breach of this Agreement will be inadequate, agrees
that each other party to this Agreement shall be entitled to specific
performance and injunctive and other equitable relief in case of any such breach
or attempted breach, and further agrees to waive (to the extent legally
permissible) any legal conditions required to be met for the obtaining of any

 

22

--------------------------------------------------------------------------------


 

such injunctive or other equitable relief (including posting any bond in order
to obtain equitable relief).

 

Section 23             Counterparts.

 

This Agreement may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts taken together shall constitute but one agreement.  The failure of
any Stockholder to execute this Agreement does not make it invalid as against
any other Stockholder.

 

Section 24             Further Assurances.

 

Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 25             Director and Officer Actions.

 

No director or officer of the Corporation shall be personally liable to the
Corporation or any Stockholder as a result of any acts or omissions taken under
this Agreement in good faith.

 

Section 26             Certain Certificates.

 

Each Stockholder that is an entity that was formed for the sole purpose of
acquiring shares of Stock or that has no substantial assets other than shares of
Stock or interests in shares of Stock agrees that (i) certificates of shares of
its common stock or other instruments reflecting equity interests in such entity
(and the certificates for shares of common stock or other equity interests in
any similar entities controlling such entity) will note the restrictions
contained in this Agreement on the transfer of Stock as if such common stock or
other equity interests were shares of Stock and (ii) no such shares of common
stock or other equity interests may be transferred to any Person other than in
accordance with the terms and provisions of this Agreement as if such shares or
equity interests were shares of Stock.

 

Section 27             Apollo Stockholder Parties.

 

In the event that any Apollo Entity that is not an Apollo Stockholder as of the
time this Agreement becomes effective thereafter becomes an Apollo Stockholder,
such Apollo Entity shall automatically become party to this Agreement and this
Agreement shall be amended and restated to provide that the Apollo Entities or a
designee of the Apollo Entities shall have all of the rights and obligations of
the Apollo Entities hereunder.

 

[Signature Page to Follow]

 

23

--------------------------------------------------------------------------------


 

The parties have signed this agreement as of the date first written above.

 

 

ATHLON ENERGY INC.

 

 

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

Robert C. Reeves

 

 

Chief Executive Officer

 

 

 

 

 

 

 

STOCKHOLDERS:

 

 

 

APOLLO ATHLON HOLDINGS, L.P.

 

 

 

 

 

By:

Apollo Advisors VII (APO DC), L.P.,

 

 

its general partner

 

 

 

 

By:

Apollo Advisors VII (APO DC-GP), LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name:

Laurie D. Medley

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

AP OVERSEAS VII (ATHLON FC) HOLDINGS, L.P.

 

 

 

By:

Apollo Advisors VII (APO DC), L.P.,

 

 

its general partner

 

 

 

 

By:

Apollo Advisors VII (APO DC-GP), LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name:

Laurie D. Medley

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

The parties have signed this agreement as of the date first written above.

 

 

 

/s/ Robert C. Reeves

 

Robert C. Reeves

 

 

 

 

 

 /s/ Nelson K. Treadway

 

Nelson K. Treadway

 

 

 

 

 

 /s/ Bud W. Holmes

 

Bud W. Holmes

 

 

 

 

 

 /s/ Jennifer L. Palko

 

Jennifer L. Palko

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption”) is executed pursuant to the terms of the
Stockholders Agreement, dated as of August 7, 2013 (as amended from time to
time, the “Stockholders Agreement”), by the transferee (“Transferee”) executing
this Adoption.  By the execution of this Adoption, the Transferee agrees as
follows (terms used but not defined in this Adoption have the meanings set forth
in the Stockholders Agreement):

 

1.                                      Acknowledgement.  Transferee
acknowledges that Transferee is acquiring certain shares of Common Stock of the
Corporation, subject to the terms and conditions of Stockholders Agreement,
among the Corporation and the Stockholders party thereto.

 

2.                                      Agreement.  Transferee (i) agrees that
the shares of Common Stock acquired by Transferee, and certain other shares of
Common Stock that may be acquired by Transferee in the future, shall be bound by
and subject to the terms of the Stockholders Agreement, pursuant to the terms
thereof, and (ii) hereby adopts the Stockholders Agreement with the same force
and effect as if he, she or it were originally a party thereto.

 

3.                                      Notice.  Any notice required as
permitted by the Stockholders Agreement shall be given to Transferee at the
address listed beside Transferee’s signature below.

 

4.                                      Joinder.  The spouse of the undersigned
Transferee, if applicable, executes this Adoption to acknowledge its fairness
and that it is in such spouse’s best interest, and to bind such spouse’s
community interest, if any, in the shares of Common Stock and other securities
referred to above and in the Stockholders Agreement, to the terms of the
Stockholders Agreement.

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

STOCKHOLDERS

 

APOLLO ATHLON HOLDINGS, L.P.

AP OVERSEAS VII (ATHLON FC) HOLDINGS, L.P.

ROBERT C. REEVES

NELSON K. TREADWAY

BUD W. HOLMES

JENNIFER L. PALKO

 

--------------------------------------------------------------------------------